DETAILED ACTION
The office action is responsive to an application filed on 10/24/19 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation as a mathematical concept.
Claims 1 and 11
Regarding step 1, claims 1 and 11 are directed towards a computer and a method which are eligible statutory categories of invention under 101.
Claim 11
Regarding step 2A, prong 1, claim 11 recites “simulating behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 11 recites “determining one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
 Regarding step 2A, prong 2, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim does not include the additional element of a processor.
However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the
additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on
practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a computer, processor and memory.  The computer, processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer, processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 11 and are rejected using the same teachings.
Claims 2 and 12
Dependent claims 2 and 12 recite “wherein the vehicle suspension component hard-points are locations at which the vehicle suspension component attaches to a vehicle body”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 13
Dependent claims 3 and 13 recite “wherein the vehicle suspension component is a MacPherson strut including a lower control arm that attaches a vehicle wheel to the vehicle”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 14
Dependent claims 4 and 14 recite “wherein manufacturing the vehicle includes
configuring the vehicle suspension component according to determined suspension parameters including attaching the vehicle suspension components at determined hard-points to permit a vehicle wheel to move relative to the vehicle including steering the vehicle wheel”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 15
Dependent claims 5 and 15 recite “wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 16
Dependent claims 6 and 16 recite “the instructions further including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 7 and 17
Dependent claims 7 and 17 recite “including instructions to compare the second kinematic curves to the first kinematic curves based on curvature, slope, minimum value, maximum value, and value at one specific wheel travel including zero wheel travel, maximum wheel travel, and minimum wheel travel”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 8 and 18
Dependent claims 8 and 18 recite “wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 9 and 19
Dependent claims 9 and 19 recite “wherein Gaussian process modeling determines one or more other geometries that are similar to the best geometry based on determining errors between first kinematic curves and second kinematic curves similar to the minimum error”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 10 and 20
Dependent claims 9 and 19 recite “including instructions to begin Gaussian process modeling by one or more of beginning by randomly sampling the geometry space and beginning with a previously determined geometry”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable
over online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al. in view of online reference Model Based Off-Road Terrain Profile Estimation, written by Dawkins in further view of Tang et al. (U.S. Patent 5,880,362).

	Examiner’s note: Regarding the limitation of claim 1 that states “simulate behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling”, the examiner considers the MacPherson suspension and rear strut to be the vehicle suspension component, since the vehicle suspension component can include MacPherson structs, see paragraph [0006] of the specification and Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.” of the Tao et al. reference.
Regarding the limitation of claim 1 that states “and determine one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component”

With respect to claim 1, Tao et al. discloses “simulate behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”)] Examiner’s interpretation: The examiner considers the MacPherson suspension and rear strut to be the vehicle suspension component, since the vehicle suspension component can include MacPherson structs, see paragraph [0006] of the specification;
While the Tao et al. reference teaches simulating the behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling, Tao et al. does not explicitly disclose “and determine one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component”
Dawkins discloses “and determine one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component” as [Dawkins (Pg. 2793, sec. 3A Vehicle Model, 1st paragraph, “A -7-DOF full suspension model, etc.”, Pg. 2795, sec. 4 Discussion and Results, 2nd paragraph, “Shown in Figs. 4-6 are the results, etc.”, Figs. 1 and 5-6)] Examiner’s interpretation: The examiner considers the curves in Figs. 5 and 6 of the Dawkins reference displaying the roll and pitch motion to be the first kinematic curves, since the first kinematic curves includes describing vehicle wheel attitude, which is the pitch and roll motion, see Non-Patent literature Motion Control of the Vehicle with an Active Suspension System Pg. 1137, Conclusion, “OPCM, a new control logic, etc.”.
Tao et al. and Dawkins are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al. of simulating the behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling by incorporating and determine one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component as taught by Dawkins for the purpose of estimating an off-road terrain profile.
The motivation for doing so would have been because Dawkins teaches that by estimating an off-road terrain profile, the ability to capture the low frequency content of the terrain can be accomplished (Dawkins (Pg. 2797, sec. 5 Conclusion/Future Work, 1st paragraph, “An augmented state Kalman filter, etc.).
While the combination of Tao et al. and Dawkins teaches simulating the behavior of a vehicle suspension component based on sampling a geometry space and determining one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component, Tao et al. and Dawkins do not explicitly disclose “A computer, comprising a processor; and a memory, the memory including instructions to be executed by the processor”
Tang et al. discloses “A computer, comprising a processor” as [Tang et al. (Col. 2 lines 66-67, “The system for simulating the vehicle/roadway, etc.”)] Examiner’s interpretation: By having a computer demonstrates that there’s a processor, since a processor is embedded within a computer;
“and a memory, the memory including instructions to be executed by the processor” as Tang et al. (Col. 4 lines 33-40, “After the creation of each of the, etc.”, Fig. 2)];
Tao et al., Dawkins and Tang et al. are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al. and Dawkins of simulating the behavior of a vehicle suspension component based on sampling a geometry space and determining one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component by incorporating A computer, comprising a processor; and a memory, the memory including instructions to be executed by the processor as taught by Tang et al. for the purpose of simulating the interaction of a simulated vehicle with one or more simulated road surfaces.
The motivation for doing so would have been because Tang et al. teaches that by simulating the interaction of a simulated vehicle with one or more simulated road surfaces, the ability to simulate all of the vehicle components in the proving ground and environment can be accomplished (Tang et al. (Col. 2 lines 10-20, “The present invention allows for the, etc.”).
With respect to claim 2, the combination of Tao et al., Dawkins and Tang et al. discloses the computer of claim 1 above, and Tao et al. further discloses “wherein the vehicle suspension component hard-points are locations at which the vehicle suspension component attaches to a vehicle body” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”)];

With respect to claim 3, the combination of Tao et al., Dawkins and Tang et al. discloses the computer of claim 1 above, and Tao et al. further discloses “wherein the vehicle suspension component is a MacPherson strut including a lower control arm that attaches a vehicle wheel to the vehicle” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”)];

Examiner’s note: Regarding claim 4, the examiner notes that the design variables are used for the design of a vehicle that can move, see Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”, Figs. 4-6 and Tables 2 and 3 of the Tao et al. reference.

With respect to claim 4, the combination of Tao et al., Dawkins and Tang et al. discloses the computer of claim 3 above, and Tao et al. further discloses “wherein manufacturing the vehicle includes configuring the vehicle suspension component according to determined suspension parameters including attaching the vehicle suspension components at determined hard-points to permit a vehicle wheel to move relative to the vehicle including steering the vehicle wheel” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”, Figs. 4-6 and Tables 2 and 3)] Examiner’s interpretation: The design variables are used for the design of a vehicle that can move;

Examiner’s note: Regarding claim 5, the examiner considers the curves in Figs. 5 and 6 of the Dawkins reference displaying the roll and pitch motion to be the first kinematic curves, since the first kinematic curves includes describing vehicle wheel attitude, which is the pitch and roll motion, see Non-Patent literature Motion Control of the Vehicle with an Active Suspension System Pg. 1137, Conclusion, “OPCM, a new control logic, etc.”, see Pg. 2795, sec. 4 Discussion and Results, 2nd paragraph, “Shown in Figs. 4-6 are the results, etc.” and Figs. 5-6 of the Dawkins reference.

With respect to claim 5, the combination of Tao et al., Dawkins and Tang et al. discloses the computer of claim 1 above, and Dawkins further discloses “wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel.” as [Dawkins (Pg. 2795, sec. 4 Discussion and Results, 2nd paragraph, “Shown in Figs. 4-6 are the results, etc.”, Figs. 5-6)] Examiner’s interpretation: The examiner considers the curves in Figs. 5 and 6 of the Dawkins reference displaying the roll and pitch motion to be the first kinematic curves, since the first kinematic curves includes describing vehicle wheel attitude, which is the pitch and roll motion, see Non-Patent literature Motion Control of the Vehicle with an Active Suspension System Pg. 1137, Conclusion, “OPCM, a new control logic, etc.”.

With respect to claim 10, the combination of Tao et al., Dawkins and Tang et al. discloses the computer of claim 1 above, and Tao et al. further discloses “including instructions to begin Gaussian process modeling by one or more of beginning by randomly sampling the geometry space and beginning with a previously determined geometry.” as [Tao et al. (Pg. 8, sec. 4.2 Gaussian Process (GP) Metamodeling for Vehicle Dynamical Responses, 1st – 2nd paragraph, “Since the functions, etc.”)];

With respect to claim 11, Tao et al. discloses “A method” as [Tao et al. (Pg. 2, Enhanced Gaussian Process (GP) Metamodeling method, “In this section, we first briefly, etc.”, Pg. 2, sec. 2.1 GP Modeling Procedure, 1st paragraph, “Let x = [x1, x2, …xd]T and, etc.”)];
The other limitations of claim recite the same limitations of claim 1 above and are rejected using the same teachings.

With respect to claims 12-15 and 20, the claim recites the same substantive limitations as claims 2-5 and 10 above, and are rejected using the same teachings.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al., online reference Model Based Off-Road Terrain Profile Estimation, written by Dawkins, Tang et al. (U.S. Patent 5,880,362) in view of online reference MacPherson Suspension System Modeling and Control with MDP, written by Ikonen et al. 

With respect to claim 6, the combination of Tao et al., Dawkins and Tang et al. discloses the computer of claim 1 above.
While the combination of Tao et al., Dawkins and Tang et al. teaches determine one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves, Tao et al., Dawkins and Tang et al. do not explicitly disclose “instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves.”
Ikonen et al. discloses “including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves.” as [Ikonen et al. (Pg. 6, sec. C. State estimation, 1st paragraph, “In real life applications, noise in system, etc.”, Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.”, Fig. 7)] Examiner’s interpretation: The examiner considers the curves shown in Fig. 7 of the Ikonen et al. reference to be the first and second kinematic curves, since the 
Tao et al., Dawkins, Tang et al. and Ikonen et al. are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al., Dawkins and Tang et al. of determining one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves by incorporating including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves as taught by Ikonen et al. for the purpose of deriving a non-linear dynamic model for a MacPherson suspension system.
The motivation for doing so would have been because Ikonen et al. teaches that by deriving a non-linear dynamic model for a MacPherson suspension system, the ability to analyze the dynamic behavior of the system can be accomplished (Ikonen et al. (Pg. 7, sec. 6 Summary and Discussion).

Examiner’s note: Regarding the limitation of claim 7 that states “instructions to compare the second kinematic curves to the first kinematic curves based on curvature, slope, minimum value, maximum value”, the examiner notes Fig. 7 displays the curvature, slope and maximum and minimum values of the kinematic curves of a vehicle, see Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.” and Fig. 7 of the Tao et al. reference.
Regarding the limitation of claim 7 that states “and value at one specific wheel travel including zero wheel travel, maximum wheel travel, and minimum wheel travel”, the examiner notes Fig. 7 displays the kinematic curves of a vehicle.  The examiner considers the staring point of the graphs to be the zero wheel travel, since the kinematic curves are displaying the suspension deflection, tyre deflection, sprung mass acceleration, etc. based when the vehicle is moving, see Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.” and Fig. 7 of the Tao et al. reference.

With respect to claim 7, the combination of Tao et al., Dawkins, Tang et al. and Ikonen et al. discloses the computer of claim 6 above, and Ikonen et al. further discloses “instructions to compare the second kinematic curves to the first kinematic curves based on curvature, slope, minimum value, maximum value” as [Ikonen et al. (Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.”, Fig. 7)] Examiner’s interpretation: Fig. 7 displays the curvature, slope and maximum and minimum values of the kinematic curves of a vehicle; 
“and value at one specific wheel travel including zero wheel travel, maximum wheel travel, and minimum wheel travel.” as [Ikonen et al. (Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.”, Fig. 7)] Examiner’s interpretation: Fig. 7 displays the kinematic curves of a vehicle.  The examiner considers the staring point of the graphs to be the zero wheel travel, since the kinematic curves are displaying the suspension deflection, tyre deflection, sprung mass acceleration, etc. based when the vehicle is moving; 

With respect to claim 16, the claim recites the same substantive limitations as claim 6 above, and are rejected using the same teachings.

With respect to claim 17, the claim recites the same substantive limitations as claim 7 above, and are rejected using the same teachings.

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al., online reference Model Based Off-Road Terrain Profile Estimation, written by Dawkins, Tang et al. (U.S. Patent 5,880,362), online reference MacPherson Suspension System Modeling and Control with MDP, written by Ikonen et al. in view of online reference The Performance of Vehicle Suspensions Fitted With Controllable Dampers, written by Firth.

Examiner’s note:  Regarding claim 8, the examiner notes Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter, which demonstrates the performance in terms of ride comfort and road holding for a suspension working space.  Knowing the performance values for the different spring stiffness and damping, demonstrates that there’s best geometry is being determined.  Further, the responses of the suspension working space (SWS) are Gaussian responses, which demonstrates that a Gaussian process determines the best geometry between the kinematic curves, see Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.” and Figs. 3.2 (a), (b) and (c) of the Firth reference.

With respect to claim 8, the combination of Tao et al., Dawkins, Tang et al. and Ikonen et al. discloses the computer of claim 7.
While the combination of Tao et al., Dawkins, Tang et al. and Ikonen et al. teaches comparing the first and second kinematic curves of a vehicle, Tao et al., Dawkins, Tang et al. and Ikonen et al. do not explicitly disclose “wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves”
Firth discloses “wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves.” as [Firth (Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.”, Figs. 3.2 (a), (b) and (c))] Examiner’s interpretation: Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter, which demonstrates the performance in terms of ride comfort and road holding for a suspension working space.  Knowing the performance values for the different spring stiffness and damping, demonstrates that there’s best geometry is being determined.  Further, the responses of the suspension working space (SWS) are Gaussian responses, which demonstrates that a Gaussian process determines the best geometry between the kinematic curves;
Tao et al., Dawkins, Tang et al., Ikonen et al. and Firth are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al., Dawkins, Tang et al. and Ikonen et al. of comparing the first and second kinematic curves of a vehicle by incorporating wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves as taught by Firth for the purpose of modeling a vehicle and road surface to analyze passive and active vehicle suspensions.
The motivation for doing so would have been because Firth teaches that by modeling a vehicle and road surface to analyze passive and active vehicle suspensions, the ability to analyze the performance of the vehicle in terms of ride comfort, road holding ability and suspension can be accomplished (Firth (Abstract).

Examiner’s note: Regarding claim 9, the examiner notes Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter.  This demonstrates that there are one or more other geometries that are similar to the best geometry, see Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.” and Figs. 3.2 (a), (b) and (c) of the Firth reference.

With respect to claim 9, the combination of Tao et al., Dawkins, Tang et al., Ikonen et al. and Firth discloses the computer of claim 8, Firth further discloses “wherein Gaussian process modeling determines one or more other geometries that are similar to the best geometry based on determining errors between first kinematic curves and second kinematic curves similar to the minimum error.” as [Firth (Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.”, Figs. 3.2 (a), (b) and (c))] Examiner’s interpretation: Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter.  This demonstrates that there are one or more other geometries that are similar to the best geometry;

With respect to claim 18, the claim recites the same substantive limitations as claim 8 above, and are rejected using the same teachings.

With respect to claim 19, the claim recites the same substantive limitations as claim 9 above, and are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Aubarede et al. (U.S. PGPub 2003/0011157) teaches a support system designed to connect a wheel to suspension elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147